Citation Nr: 1628778	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.

(The issue of entitlement to a clothing allowance for the year 2009 due to the use of arch support inserts is the subject of a separate decision issued this same date).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran had active service from June 1989 to June 1992 and from February 2003 to May 2003.  He served in Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously remanded by the Board in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's prior May 2015 remand, the Veteran was afforded a VA examination in August 2015 to address whether his current bilateral knee disorder was caused by or is aggravated by his service-connected pes planus disability.  The examiner diagnosed bilateral patellofemoral pain syndrome and opined that it is "less than likely that [the Veteran's patellofemoral pain syndrome] is related to his current SC condition of pes planus."  However, the examiner did not specifically address aggravation, nor did the examiner provide any rationale.  Additionally, the Board notes that the Veteran was found on physical examination to have flexion limited to only 30 degrees, bilaterally.  Such limitation would make walking near impossible, and yet no observations as to difficulty walking were recorded by the examiner.

Given the questionable range of motion findings, the absent rationale for the opinion provided, as well as the representative's challenge to the adequacy of the examination in a May 2016 brief, the Board finds that the Veteran should be afforded a new examination.

Additionally, the Board notes that the record raises the theory of entitlement to service connection on a direct basis.  In this regard, VA treatment notes dated in March 2004 show that the Veteran complained at that time of bilateral knee pain after running.  Given the proximity of knee complaints soon after the Veteran's period of active duty service from February 2003 to May 2003, an opinion should be obtained as to whether the Veteran's knee problems are directly related to his service.

On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing relevant VA treatment records for the Veteran from the Ralph H. Johnson VA medical center (VAMC).  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  Then, afford the Veteran a new VA joints examination for the purpose of determining whether his bilateral PFS (patellofemoral syndrome) is related to his service or service-connected bilateral pes planus with calcaneal spurs.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be accomplished.

Following a review of the claims file, the examiner must respond to the following:

a)  State whether the Veteran's current left and/or right knee disabilities at least as likely as not (50 percent or greater probability) first manifested in service or are otherwise related to service, to specifically include his period of service from February 2003 to May 2003.  Please explain why or why not.

(b)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and/or left knee disabilities were caused by his service-connected bilateral pes planus with calcaneal spurs.  Please explain why or why not.

c)  If the Veteran's right and/or left knee disabilities were not caused by his service-connected bilateral pes planus with calcaneal spurs, state whether it is at least as likely as not that the knee conditions have been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his bilateral pes planus with calcaneal spurs, to include any altered gait related to the bilateral pes planus with calcaneal spurs. Please explain why or why not. 

If the examiner finds that the Veteran's right and/or left knee disabilities have been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the right and left knee disabilities.

A rationale for the conclusions reached should be provided.

3.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the expanded record should again be reviewed.  If any claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




